          Case 1:18-cv-08947-AJN Document 13 Filed 10/12/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
                                                 Plaintiff,
                               vs.                              No. 1:18-cv-8947-AJN-GWG
                                                                [rel. 1:18-cv-8865]
TESLA, INC.,
                                               Defendant.


                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Tesla, Inc., by

and through its undersigned counsel, states that Tesla, Inc. has no parent company and no

publicly held corporation owns 10 percent or more of its stock. T. Rowe Price Associates, Inc.,

which is a subsidiary of a publicly held corporation (T. Rowe Price Group, Inc.), owns more than

10 percent of Tesla’s stock.

Dated: October 12, 2018

                                            CAHILL GORDON & REINDEL LLP

                                            By: /s/ Bradley J. Bondi
                                            Bradley J. Bondi
                                            1990 K Street, N.W., Suite 950
                                            Washington, D.C. 20006
                                            Telephone: 202-862-8910
                                            bbondi@cahill.com


                                            Attorney for Tesla, Inc.
